Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornstein et al. (U.S. Publication 2020/0072635 hereinafter Hornstein).
Regarding claim 1, Hornstein discloses a method of operating a massage chair (Fig. 3, [0051] and [0053]: alert system 12 configured to massage the user; the alert system includes the seat 20; and the seat 20 includes an indicator 22 wherein the indicator 22 moves the seat 20 via vibration, pulses, bladders and/or rollers), the method comprising: obtaining, from a user terminal (Fig. 2: vehicle 10 with user interface and its components; [0071]: controller 38 may include all software, hardware, memory 42, algorithms, connections, sensors 54, etc., necessary to control and/or communicate with, for example, the indicator 22, the display 36A, the speaker 36B, the navigation system 34, the notification assembly 36, the sensors 54, the user interface, etc.), first information corresponding to geographic information ([0062]: the navigation system 34 may include a global positioning system (GPS)) generated by the user terminal ([0101]: information of location communicated from the navigation system to the controller 38); obtaining, from the user terminal (Fig. 2: vehicle 10 with user interface and its components including the controllers 38), second information corresponding to motion information ([0082]: determining whether the vehicle 10 stopped; motion of the user to determine whether the user got off the seat or not) generated by the user terminal (Fig. 2: vehicle 10 with user interface and its components including the controllers 38); obtaining, from the user terminal (Fig. 2: vehicle 10 with user interface and its components including the controllers 38), third information corresponding to usage amount information ([0086] and [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controllers 38; [0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicate the amount of time user used the vehicle) of the user terminal; generating fourth information as additional information by using the first information ([0062]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10); and determining an optimal driving mode ([0066]: activate the indicator 22 when the predetermined threshold is reached to alert the user; [0072]: changing the orientation of the lumbar region 24 relative to the bottom region 26 and/or changing the convexity of the lumbar region 24 and/or bottom region 26, thus improving the comfort of the user) of the massage chair ([0066]: the indicator 22 of the seat 20) with respect to a user of the user terminal by using the first information to the fourth information ([0051]: if the user has been traveling in the vehicle 10 for an extended period of time, the alert system 12 may be configured to alert the user to change positions and/or configured to massage the user; [0072]: the alert may include massaging the user's back region and/or the user's leg region to notify the user it is time to stop and exit the vehicle 10; [0081]: indicator 22 will move seat 20 when the car is approaching the upcoming location to stop the vehicle- as such, the GPS/location, the motion status of the vehicle, the user’s input threshold/number of times the indicator 22 is activated, and identified places can be used as stop location are used to activate the massaging when these conditions are met).
Regarding claim 3, Hornstein discloses the method of claim 1, wherein the second information includes motion state information ([0082]: determining whether the vehicle 10 stopped; sensor 54 and camera to detect motion of the user to determine whether the user got off the seat or not) the motion state information classifying the user terminal as being in a motionless state or in an in-motion state by using information sensed by a sensor ([0082]:sensors 54 and camera) provided in the user terminal (Fig. 2: vehicle 10 with user interface and its components including the controllers 38).
Regarding claim 4, Hornstein discloses the method of claim 1, wherein the third information ([0086] and [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controller 38) includes usage time information of the user terminal and information quantifying usage time and usage frequency of an application provided in the user terminal ([0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicates the amount of time the user used the vehicle; the set number of times the indicator 22 are activated; whether another activation of indicator 22 is required after activating the indicator when the set of duration of time passes).
Regarding claim 6, Hornstein discloses the method of claim 1 , wherein generating the fourth information includes generating the fourth information as first additional information by using the first information, the first additional information including relevant area information and surrounding environment information with respect to a place in which the user terminal is located ([0062]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10).
Regarding claim 7, Hornstein discloses the method of claim 1, wherein generating the fourth information includes generating the fourth information as second additional information by using the first information ([0062]: location information/the navigation system 34 may include a global positioning system (GPS)) and the second information ([0082]: determining whether the vehicle 10 stopped; motion of the user to determine whether the user got off the seat or not), the second additional information including map information corresponding to a travel route of the user terminal moving from one location to another location ([0062], [0081]: using GPS and able to estimate the arrival time to upcoming destination and display the upcoming location on the display 36A).
Regarding claim 8, Hornstein discloses the method of claim 1, wherein generating the fourth information includes generating the fourth information as third additional information b- using the first information ([0062 and [0081]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10), the third additional information including type information of a mode of transport being utilized by the user of the user terminal on a travel route of the user terminal moving from one location to another location ([0062], [0081]: by using the GPS and estimating the arrival time to the upcoming destination, the mode of transport is known to calculate the route and the estimate arrival time).
Regarding claim 10, Hornstein discloses the method of claim 1. wherein generating of the fourth information includes generating the fourth information as fifth additional information by using the first information ([0062]: location/traveling route) and the second information ([0082]: motion of the vehicle and motion of the user), the fifth additional information including physical condition prediction information predicting a physical condition of the user ([0051], ([0101] and [0102]: if the user has been traveling in the vehicle 10 for an extended period of time, the alert system 12 may be configured to alert the user to change positions and/or configured to massage the user; when the user has been in the car for an certain amount of time, the system predicts that the user’s physical condition is not at the optimal, so the indicator 22 would be activated the massage the user).
Regarding claim 12, Hornstein discloses a computer program stored in a recording medium readable ([0071): controller 38 may have RAM, memory) by a computer ([0071]: computer) for executing the method of claim 1 by using the computer ([0071]: controller 37 may include all software, hardware, memory 42, algorithms, connections, sensors 54, etc., necessary to control and/or communicate with, for example, the indicator 22, the display 36A, the speaker 36B, the navigation system 34, the notification assembly 36, the sensors 54, the user interface, etc.).
Regarding claim 13, Hornstein discloses a massage chair, comprising: at least one body part massager ([0057]: the indicator 22 may be configured to move the seat 20, and more specifically, the indicator 22 may be configured to move at least one of the lumbar region 24 and the bottom region 26), a first acquirer ([0071], [0078]: an acquirer of the controller 28 that receive the location information from the navigation system 34) configured to obtain, from a user terminal (Fig. 2: vehicle 10 with user interface and its components; [0071]: controller 38 may include all software, hardware, memory 42, algorithms, connections, sensors 54, etc., necessary to control and/or communicate with, for example, the indicator 22, the display 36A, the speaker 36B, the navigation system 34, the notification assembly 36, the sensors 54, the user interface, etc.), first information corresponding to geographic information ([0062]: the navigation system 34 may include a global positioning system (GPS)) generated by the user terminal ([0071], Fig. 2: vehicle 10 with user interface and its components including the controllers 38 and navigation system 34); a second acquirer (Fig. 2, [0071],[0081]: another acquirer of the controller 38 that receives the motion information from sensors 54 and camera 56; more than one controller 38 may be used) configured to obtain, from the user terminal ([0071], Fig. 2: vehicle 10 with user interface and its components including the controllers 38, sensors 54 and camera 56), second information corresponding to motion information ([0082]: determining whether the vehicle 10 stopped; motion of the user to determine whether the user got off the seat or not) generated by the user terminal; a third acquirer ([0071], [0086]: another acquirer of controller to keep track number of times of the indicator 22 activated and the duration of time the user is using the vehicle/user terminal; more than one controllers 38 may be used) configured to obtain, from the user terminal, third information corresponding to usage amount information ([0086] and [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controllers 38; [0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicate the amount of time user used the vehicle) of the user terminal; a generator ([0071]: controllers 38) configured to generate fourth information as additional information by using at least one of the first information ([0071] and [0062]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10; controllers may include devices capable of analyzing data from various sensors 54, comparing data, making the necessary decisions required to control and/or communicate with, the indicator 22, the display 36A, the speaker 36B, the navigation system 34, the notification assembly 36, the sensors 54, the user interface, etc.);  a determiner ([0071]: controller 38) configured to determine an optimal driving mode ([0072]: changing the orientation of the lumbar region 24 relative to the bottom region 26 and/or changing the convexity of the lumbar region 24 and/or bottom region 26, thus improving the comfort of the user) with respect to a user of the user terminal by using the first information to the fourth information ([0071] and [0075]; [0051]: if the user has been traveling in the vehicle 10 for an extended period of time, the alert system 12 may be configured to alert the user to change positions and/or configured to massage the user; [0072]: the alert may include massaging the user's back region and/or the user's leg region to notify the user it is time to stop and exit the vehicle 10; [0081]: indicator 22 will move seat 20 when the car is approaching the upcoming location to stop the vehicle- as such, the GPS/location, the motion status of the vehicle, the user’s input threshold/number of times the indicator 22 is activated, and identified places can be used as stop location are used to activate the massaging when these conditions are met), and a controller configured to operate the at least one body part massager based on the determined optimal driving mode ([0071]: processor 40 of controller 38 configured to execute the instructions to control the indicator 22 to massage the user).
Regarding claim 15, Hornstein discloses the massage chair of claim 13, wherein the second information includes motion state information ([0082]: determining whether the vehicle 10 stopped; sensor 54 and camera to detect motion of the user to determine whether the user got off the seat or not) classifying a state of the user terminal as a motionless state or an in-motion state by using information sensed by a sensor ([0082]: sensors 54 and camera) provided in the user terminal (Fig. 2: vehicle 10 with its user interface).
Regarding claim 16, Hornstein discloses the massage chair of claim 13. wherein the third information ([0086] and [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controller 38) includes usage time information of the user terminal and information quantifying usage time and usage frequency of an application provided on the user terminal ([0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicates the amount of time the user used the vehicle; the set number of times the indicator 22 are activated; whether another activation of indicator 22 is required after activating the indicator when the set of duration of time passes).
Regarding claim 18, Hornstein discloses the massage chair of claim 13, wherein the generator ([0071]: controller 38) is configured to generate the fourth information by using the first information, the fourth information including type information of a mode of transport being used by the user of the user terminal on a travel route of the user terminal moving from one location to another location ([0062], [0081]: by using the GPS and estimating the arrival time to the upcoming destination, the mode of transport is known to calculate the route and the estimate arrival time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Shin et al. (U.S. Publication 2015/0230056 hereinafter Shin).
Regarding claim 2, Hornstein discloses the method of claim 1, wherein the first information includes global positioning system information ([0062]: the navigation system 34 may include a global positioning system) including location information and time information corresponding to the location information ([0062] and [0064]: track or monitor the current location as well as the identify one or more upcoming locations/destinations and amount of time until reaching the upcoming location).
Hornstein silent as to wherein the location information includes a latitude and longitude of the user terminal.
However,  Shin discloses the location information of the vehicle is identified via a GPS ([0055]: location of the vehicle…GPS module of the vehicle receives location information from a plurality of satellites) and  also teaches the location information includes a latitude and longitude of the user terminal ([0055]: the location information may include coordinate information represented by latitude and longitude values).
Therefore, it would have been obvious on to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein’s method so that the location information includes a latitude and longitude of the user terminal, as taught by Shin, as well-known information that can be extract from the GPS’s received location information.
Regarding claim 14, Hornstein discloses the massage chair of claim 13, wherein the first information includes global positioning system information ([0062]: the navigation system 34 may include a global positioning system) including location information and time information corresponding to the location information ([0062] and [0064]: track or monitor the current location as well as the identify one or more upcoming locations/destinations and amount of time until reaching the upcoming location).
Hornstein silent as to wherein the location information includes a latitude and longitude of the user terminal.
However,  Shin discloses the location information of the vehicle is identified via a GPS ([0055]: location of the vehicle…GPS module of the vehicle receives location information from a plurality of satellites) and  also teaches the location information includes a latitude and longitude of the user terminal ([0055]: the location information may include coordinate information represented by latitude and longitude values).
Therefore, it would have been obvious on to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein to extract the location information to include a latitude and longitude of the user terminal, as taught by Shin, as well-known information that can be extract from the GPS’s received location information.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Katar et al. (U.S. Publication 2017/0019837 hereinafter Katar).
Regarding claim 5, Hornstein discloses the method of claim 1, wherein the second information includes motion detection information ([0082]: determining whether the vehicle 10 stopped; detect the motion of the user to determine whether the user got off the seat or not) of the user terminal, sensed by a sensor (Fig.2, [0082]: sensors 54 and camera 56) provided in the user terminal (Figure 2 shown the sensors 54 and camera 56 are in the vehicle 10), andAttorney Docket No. 5636-OlliPUSi wherein generating the fourth information includes generating motion state information of the user terminal ([0062] and [0064]: track or monitor the current location as well as the identify one or more upcoming locations/destinations and amount of time until reaching the upcoming location- which implies the speed/state of motion of the vehicle is known in order estimate the arrival time until reaching the upcoming location).
Hornstein does not disclose generating motion state information of the user terminal by applying the motion detection information to a motion state change algorithm and a coarse motion classifier.
However, Katar teaches generating motion state information of the user terminal by applying the motion detection information to a motion state change algorithm ([0049]: motion classifier 224 may classify the received motion data into motion state information. The motion state information may indicate which of a number of motion states best describes the motion of the vehicle) and a coarse motion classifier ([0049]: coarse motion classifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein’s method so that generating motion state information of the user terminal by applying the motion detection information to a motion state change algorithm and a coarse motion classifier, as taught by Katar, as a known classifier to detect the motion state of a vehicle ([0049]).
Regarding claim 17, Hornstein discloses the massage chair of claim 13, wherein the second information includes motion detection information ([0082]: determining whether the vehicle 10 stopped; detect the motion of the user to determine whether the user got off the seat or not) of the user terminal sensed by a sensor (Fig.2, [0082]: sensors 54 and camera 56) provided in the user terminal and wherein the generator is configured to generate motion state information of the user terminal ([0062] and [0064]: track or monitor the current location as well as the identify one or more upcoming locations/destinations and amount of time until reaching the upcoming location- which implies the speed/state of motion of the vehicle is known in order estimate the arrival time until reaching the upcoming location) 
Hornstein does not disclose generating motion state information by applying the motion detection information to a motion state change algorithm and a coarse motion classifier (CMC).
However, Katar teaches generating motion state information of the user terminal by applying the motion detection information to a motion state change algorithm ([0049]: motion classifier 224 may classify the received motion data into motion state information. The motion state information may indicate which of a number of motion states best describes the motion of the vehicle) and a coarse motion classifier ([0049]: coarse motion classifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein’s apparatus so that generating motion state information of the user terminal by applying the motion detection information to a motion state change algorithm and a coarse motion classifier, as taught by Katar, as a known classifier to detect the motion state of a vehicle ([0049]).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Wersland et al. (U.S. Publication 2021/0022955 hereinafter Wersland).
Regarding claim 11, Hornstein discloses the method of claim 1, wherein determining of the optimal operation mode of the massage chair includes determining the optimal operation mode ([0072]: changing the orientation of the lumbar region 24 relative to the bottom region 26 and/or changing the convexity of the lumbar region 24 and/or bottom region 26, thus improving the comfort of the user) with respect to the user of the user terminal from the first information to the fourth information ( [0062]: the navigation system 34 may include a global positioning system; [0082]: determining whether the vehicle 10 stopped; motion of the user to determine whether the user got off the seat or not; [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controllers 38; [0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicate the amount of time user used the vehicle; [0062]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10; [0081]: indicator 22 will move seat 20 when the car is approaching the upcoming location to stop the vehicle- as such, the GPS/location, the motion status of the vehicle, the user’s input threshold/number of times the indicator 22 is activated, and identified places can be used as stop location are used to activate the massaging when these conditions are met).
 Hornstein does not disclose using a deep neural network previously trained to determine an operation mode of the massage chair.
However, Wersland discloses a massage device and also teaches deep neural network previously trained to determine an operation mode of the massage device ([0009]: using artificial intelligence or other deep learning to determine proper utilization of the massage therapy device based on different type of data for different user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein’s method to using a deep neural network previously trained to determine an operation mode of the massage chair, as taught by Wersland, for the benefits of providing more effective therapy for different users ([0009]).

Regarding claim 20, Hornstein discloses the massage chair of claim 13, wherein the determiner is configured to determine the optimal operation mode ([0072]: changing the orientation of the lumbar region 24 relative to the bottom region 26 and/or changing the convexity of the lumbar region 24 and/or bottom region 26, thus improving the comfort of the user) with respect to the user of the user terminal from the first information to the fourth information ( [0062]: the navigation system 34 may include a global positioning system; [0082]: determining whether the vehicle 10 stopped; motion of the user to determine whether the user got off the seat or not; [0102]: number of times of activation of the indicator 22 of the alert system 12 which comprises the controllers 38; [0101] and [0102]: when a set duration of time passes since the first stop location/starting point- which indicate the amount of time user used the vehicle; [0062]: the GPS may identify the location of the vehicle 10 along respective roads, streets, etc.; and the map object classifier may identify places…and the identified places may be used for locations to stop the vehicle 10; [0081]: indicator 22 will move seat 20 when the car is approaching the upcoming location to stop the vehicle- as such, the GPS/location, the motion status of the vehicle, the user’s input threshold/number of times the indicator 22 is activated, and identified places can be used as stop location are used to activate the massaging when these conditions are met).
Hornstein does not disclose using a deep neural network previously trained to determine an operation mode of the massage chair.
However, Wersland discloses a massage device and also teaches deep neural network previously trained to determine an operation mode of the massage device ([0009]: using artificial intelligence or other deep learning to determine proper utilization of the massage therapy device based on different type of data for different user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Hornstein’s method to using a deep neural network previously trained to determine an operation mode of the massage chair, as taught by Wersland, for the benefits of providing more effective therapy for different users ([0009]).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	It is  noted that Shin discloses the concept of controlling home appliance on the basis of an estimated time or arrival at the destination ([0021]).
	Norman et al. (U.S. Publication) 2018/0084915 discloses automatic adjusting a chair according to a user preferences and may also remotely retrieve data from various calendars, thereby pre-setting a seating structure, or other office component, before the arrival of the user depending on the designated schedule ([0074]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/MARGARET M LUARCA/Primary Examiner, Art Unit 3785